UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6365


JOHN PORTEE, JR., a/k/a John H. Portee, Jr.,

                Petitioner - Appellant,

          v.

WARDEN ROBERT STEVENSON,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Patrick Michael Duffy, Senior
District Judge. (8:15-cv-00487-PMD)


Submitted:   November 18, 2016            Decided:   November 29, 2016


Before GREGORY, Chief Judge, and WILKINSON and NIEMEYER, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


John Portee, Jr., Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, William Edgar Salter, III, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John     Portee,       Jr.,    seeks    to    appeal     the     district        court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                    The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.              28   U.S.C.      § 2253(c)(1)(A)

(2012).      A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                    When the district court denies

relief    on    the    merits,      a   prisoner      satisfies       this   standard      by

demonstrating         that     reasonable         jurists     would       find    that     the

district       court’s      assessment       of    the    constitutional         claims    is

debatable      or     wrong.        Slack    v.    McDaniel,        529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Portee has not made the requisite showing.                      Accordingly, we deny

a   certificate       of     appealability         and   dismiss      the    appeal.        We

dispense       with    oral     argument          because     the    facts       and     legal



                                              2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3